      Case 6:18-cv-00038 Document 19-6 Filed on 03/11/19 in TXSD Page 1 of 1



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

SCOTTSBURG HOSPITALITY CORP.                  §
dba SHC MOTEL 6 VICTORIA                      §
              Plaintiff                       §
                                              §
v.                                            §                Civil Action No. 6:18-cv-38
                                              §
ROCKHILL INSURANCE                            §
COMPANY                                       §
              Defendant                       §


     ORDER DENYING ROCKHILL’S MOTION TO QUASH AND FOR PROTECTIVE
                               ORDER

        The Court has considered Defendant’s objections, motion to quash, and for protective order

(Dkt. 17), Plaintiff’s response, and the papers on file. The motions are DENIED. It is therefore

        ORDERED that no later than 14 days after the date of this Order, Rockhill produce for

deposition (1) Sherri King, in her individual capacity, and (2) in accordance with Rule 30(b)(6) of

the Federal Rules of Civil Procedure, a corporate representative on topics 1, 2, 3, 4, 5, 6, 7, 8, 9,

and 11. It is further

        ORDERED that Rockhill’s objections to the topics noted above are OVERRULED.

        Signed this _______________ day of ___________________, 2019.




                                                     _____________________________________
                                                      KENNETH M. HOYT
                                                      UNITED STATES MAGISTRATE JUDGE
